_Case 19-17921-mkn

Doc 196 Entered 02/04/20 15:21:33 Page 1of3

 

2) DISTRICT OF NEVADA

UNITED STATES BANKRUPTCY COURT

PROOF OF INTEREST

 

Name of Debtor:
GENERATION NEXT FRANCHISE BRANDS, INC.

Case Number:
19-17921- MKN

 

1. Name of holder of the Equity Security Interest (The person
lor entity holding an Equity Security Interest in the Debtor. Referred to
hereinafter as the “Interest Holder’):

CHRISTOPHER E. HUCK

 

Name and address where notices should be sent:
DARREN M. DIGIACINTO
601 W. RIVERSIDE, SUITE 1900
SPOKANE, WA 99201

 

 

[Telephone Number 509-838-6131

heck box if you are aware
that anyone else has filed a proof
of interest relating to your
interest. Attach copy of statement
giving particulars.

Check box if you have
never received any
notices from the bankruptcy
court or the Debtors in this
case.

check box if this address
differs from the address on the
envelope sent to you by the
Debtors.

 

OTE: This.form SHOULD NOT be used to make a claim against the Debtor for money:owed. A separate:

roof of Claim form should be used for that purpose. This form shoutd only be. used to assert.an Equity

acurity interest in the Debtor. An Equity Security Interest:is any right arising from any capital stock

nd any equity security in any of the Debtor. An equity security is defined in the Bankruptcy Code as (a)

share ina corporation whether or not transferable or deniominated stock or.similar security, (b)
interest of a limited partner in a limited partnership, or (c}) warrant or right other thana right to convert,

(o purchase, sell, or subscribe to a share, security, or interest of a kind specified in subparagraph (a).or

 

ay

 

 

record holder for the Equity Security Interest asserted in this Proof
of Interest:

JULY 24, 2017

 

Telephone Number

Kb) above. THIS SPACE IS FOR COURT USE ONLY
Account or other number by which Interest Holder identifies Debtor: Check here if this claim:
CERTIFICATE #366 Cheplaces a previously filed Proof of Interest dated:
Clamends a previously filed Proof of interest dated:
2. Name and Address of any person or entity that is the 3. Date Equity Security Interest was acquired:

 

 

 

 

Please indicate the type of Equity Interest you hold:

¥ Total amount of member interest: 5. Certificate number(s):
50,000 SHARES 366
6. Type of Equity Interest:

FULLY PAID AND NON ASSESSABLE SHARES OF COMMON STOCK OF GENERATION NEXT FRANCHISE BRANDS, INC.

 

SEE ATTACHED

7. Supporting Documents: Attach copies of supporting documents, such as stock certificates, option agreements, warrants, etc. DO
NOT SEND ORIGINAL DOCUMENTS. If the documents are not available, explain.

 

8. Signature: S_

lof my knowledge, information and reasonable belief.

! declare under penalty of perjury that the information provided in this proof of interest is true and correct to the best

THIS SPACE FOR COURT
USE ONLY

 

 

 

DATE SIGN and print the name and title, if any, of the Interest Holder or other person authorized
to file this proof of interest (attach copy of power of attorney, if any):
1]30]2020 Do rren M.Digocenty , offerne Gr C. Hock.
\

 

   

7

 

 

 

 

 

 

 

Penalty for presenting fraudulent claim is a fine of up to $500.000 or imprisonment for up to 5 yearS- Or both. 18 U.S.C. §§ 15, D 3:
Case 19-17921-BE LEGENBONREMERS%04/20 15:21:38 Page 2 of 3

 

 

Generation Next Franchise Brands Inc

NUMBER Incorporated Under The Laws Of The State Of Nevada SHARES

366 Par Value $0.001

HRKIAAEIEIKREE Bf) 00 Q*8 RRR Ie
?

COMMON STOCK
CUSIP 37148W104

THIS CERTIFIES THAT CHRISTOPHER E. HUCK

Is The Owner of * FIFTY THOUSAND AND 00/100 *

FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF
Generation Next Franchise Brands inc
transferable on the books of the Corporation by the holder hereof, in person or by duly authorized attorney, upon surrender of
this Certificate properly endorsed. This Certificate is not valid unless countersigned by the Transfer Agent and registered by
the Registrar.

WITNESS this facsimile seal of said Corporation and the facsimile signatures of its duly authorized officers.

Dated: JULY 21, 2017

~
COUNTERSIGNED AND REGISTERED: A
VSTOCK TRANSFER, LL f ~
Transfer Agent and Registrar { CS 5 NY

Setretary fesident

 

 

 

 

 

Be
Ti

er ae

NS

=
7

 

#9-P.2 » Copyright!® M13 / Reynolds Graphies, Ine. / Salt Lake City, Utah

 
Case 19-17921-mkn Doc196 Entered 02/04/20 15:21:33 Page 3 of 3

VStock Transfer, LLC
18 Lafayette Place
Woodmere, NY 11598
(212) 828-8436
(646) 536-3179 fax
08/15/2017 Letter of Transmittal

CHRISTOPHER E. HUCK
10714 E 44TH
SPOKANE VALLEY WA 99206

Dear Stockholder:

Enclosed please find the following certificates:

Certificate # Denomination Issue Date of Certificate
366 50,000 GENERATION NEXT FRANCHISE BRANDS IN 07/21/2017

If you have any questions or concerns, please do not hesitate to contact us at (212) 828-8436
or via email at info@vstocktransfer.com.

Best Regards,

VStock Transfer, LLC

 
